—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Putnam County (Hickman, J.), dated August 6, 1992, which, upon a jury verdict, is in favor of the defendants and against her on the issue of damages.
Ordered that the judgment is affirmed, with costs.
The jury’s verdict should not be set aside as against the weight of the evidence unless the jury could not have reached the verdict by any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). Such a determination requires a discretionary balancing of many factors. The jury properly considered the conflicting testimony of the witnesses and made its determination, which was not against the weight of the evidence (see, Martin v Seaman, 184 AD2d 996; Redmond v Schultz, 152 AD2d 823). The jury was entitled to credit the defendants’ witness and discredit the plaintiff’s witnesses (see, Lopez v Marcus, 137 AD2d 665).
We have reviewed the remaining contentions and find that they are without merit. Lawrence, J. P., Santucci, Friedmann and Krausman, JJ., concur.